             Case 1:19-cv-10312-VSB Document 37
                                             36 Filed 02/11/20
                                                      02/07/20 Page 1 of 2



                                                                                           Jordan M. Smith

                                                                                             Akerman LLP
                                                                                          666 Fifth Avenue
                                                                                                 20th Floor
                                                                                       New York, NY 10103

                                                                                            D: 212 880 3838
                                                                                            T: 212 880 3800
                                                                                            F: 212 880 8965
                                                                                         DirF: 212 905 6447
February 7, 2020                                                                Jordan.Smith@akerman.com


BY ECF
Hon. Vernon S. Broderick
U.S. District Judge, Southern District of New York                            2/11/2020
Thurgood Marshall U.S. Courthouse                                  The proposed briefing schedule is adopted.
40 Foley Square, Room 415
New York, NY 10007

Re:       Alfred Del Rio, et ano v. McCabe Weisberg & Conway, P.C., et al.
          No. 1:19-cv-10312-VSB
          Request to Approve Briefing Schedule

Dear Judge Broderick:

We represent New Rez LLC d/b/a Shellpoint Mortgage Servicing (Shellpoint) and The Bank of
New York Mellon f/k/a The Bank of New York, as trustee for the Certificateholders of CWALT
Inc., Alternative Loan Trust 2007-11T1, Mortgage Pass-Through Certificates, Series 2007-11T1
(BoNYM), two of the defendants in the above-referenced case. Shellpoint, BoNYM, and,
separately, co-defendant McCabe Weisberg & Conway, P.C. (McCabe) moved to dismiss the
plaintiffs' complaint in response to which the Del Rios responded by filing an amended
complaint on January 29, 2020. ECF Docket No. 34. Our clients and McCabe both intend to file
motions to dismiss and to strike class allegations. In consultation with counsel for all parties,
specifically Andreas Christou, Esq., for plaintiffs and Candidus Dougherty, Esq., for McCabe, I
respectfully write to request a brief extension of time to serve and file a motion to dismiss the
complaint and strike class allegations, and to propose a briefing schedule.

The reason for this request is that defense counsel require a few more days to complete draft
briefs for the contemplated motions. Responses to the amended complaint are currently due on
February 12, 2020—the requested extension is less than a week. Counsel have conferred and
agreed jointly to propose the following briefing schedule for the motion:

            Defendants' motions to dismiss to be served and filed on or before February 18, 2020
            Plaintiff's opposition to be served and filed on or before March 13, 2020
            Defendants' reply papers to be served and filed on or before March 27, 2020




akerman.com

51908653;1
             Case 1:19-cv-10312-VSB Document 37
                                             36 Filed 02/11/20
                                                      02/07/20 Page 2 of 2
Hon. Vernon S. Broderick
February 7, 2020
Page 2
__________________________


For the above reasons, we respectfully request the Court briefly extend all defendants' time to
respond to the complaint and approve the jointly agreed briefing schedule for defendants'
motions to dismiss.

Thank you for your consideration of these requests.

Respectfully,

/s/ Jordan M. Smith

Jordan M. Smith

cc:      Andreas Christou, Esq. (by ECF)
         Candidus Dougherty, Esq. (by ECF)




51908653;1
